Citation Nr: 9902435	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel


INTRODUCTION

The veteran has active duty from November 1956 to November 
1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
tinnitus.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veterans current tinnitus and his period of active service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The veterans service medical records apparently were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  In situations where 
service medical records are presumed destroyed through no 
fault of the veteran, the VA has a heightened duty to assist 
the veteran in obtaining evidence.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  The VA is obligated to assist the 
veteran in searching for alternate forms of medical records 
in order to reconstruct the veterans service medical 
history.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In addition, the VA has a duty to advise the veteran 
that he may obtain other forms of evidence such as lay 
testimony, including statements and affidavits of fellow 
service members, to support his claim.  Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).  The VA satisfied its heightened duty to 
assist by requesting records from the hospital at the base 
where the veteran was stationed and by advising the veteran 
of the opportunity to submit evidence from other sources.

The veteran contends that he was exposed to loud noises in 
service and had an instance of ringing in his right ear in 
1957 or 1958.  According to the veterans service personnel 
records, during service the veteran was a light vehicle 
driver.  He reports that in 1960 or 1961 he noticed 
intermittent ringing in both ears and that this ringing 
became constant in the mid-1980s.  He also reports that after 
service he worked around noise for thirty years.

Even if the Board accepts as true the veterans assertions 
that he was exposed to loud noises in service and first 
experienced ringing in his right ear in 1957 or 1958, there 
is no competent medical evidence of a nexus between his 
current tinnitus and the noises or ringing.  The veteran 
himself, as a layman, is not competent to provide a medical 
opinion connecting his current disability to his period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  In a February 1996 VA medical exam 
report, a VA examiner stated that the veterans complaint of 
tinnitus is consistent with his history of noise exposure.  
At that time, the veteran provided a history of having driven 
a truck for two years in service and having worked around 
noise for 30 years following his discharge from the military.  
This report does not provide the requisite nexus for a well-
grounded claim, because it does not specifically link the 
tinnitus to noise exposure during service.  In a separate 
statement received in February 1996, after the VA 
examination, the veteran reported that he first noticed his 
tinnitus in 1960 or 1961, that he went on sick call in 
Germany with ringing in the right ear in 1957 or 1958 from 
the loud noise of the truck he drove, and that his tinnitus 
had been constant since the mid-1980s.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veterans claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.



ORDER

Service connection for tinnitus is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
